An unpublished opinion of the North Carolina Court of Appeals does not constitute
controlling legal authority. Citation is disfavored, but may be permitted in accordance
with the provisions of Rule 30(e)(3) of the North Carolina Rules of Appellate Procedure.



                                NO. COA14-92
                       NORTH CAROLINA COURT OF APPEALS

                               Filed: 5 August 2014


STATE OF NORTH CAROLINA

      v.                                       Guilford County
                                               No. 12 CRS 94068
MAGEED KAFI ADLAN



      Appeal by defendant from judgment entered 30 August 2013 by

Judge    R.   Stuart   Albright      in   Guilford    County     Superior   Court.

Heard in the Court of Appeals 21 July 2014.


      Attorney General Roy Cooper, by Assistant Attorney General
      Colin A. Justice, for the State.

      Appellate Defender Staples Hughes, by Assistant Appellate
      Defender   Charlesena  Elliott  Walker,   for  defendant-
      appellant.


      HUNTER, JR., Robert N., Judge.


      Defendant      appeals    from      a   judgment    imposing     an   active

sentence of a minimum of 73 months and a maximum of 100 months

upon defendant’s conviction by a jury of first degree burglary.

      Defendant’s counsel has filed a brief on defendant’s behalf

in which counsel states she “has examined the Superior Court

record     and   relevant    cases     and    statutes,    but    is   unable     to
                                          -2-
identify any issue with sufficient merit to support a meaningful

argument for relief on appeal.”                  She requests this Court “to

fully    examine      the   record   on   appeal    for   possible    prejudicial

error     and    to     determine      whether      counsel     overlooked      any

meritorious issue in accordance with Anders v. California, 386

U.S. 738, 18 L.E. 2d 493 (1967) and State v. Kinch, 314 N.C. 99,

331 S.E.2d 665 (1985).”              Counsel has attached to her brief a

letter she wrote to defendant in which she advised defendant:

(1) of her inability to find errors likely to result in relief

on appeal, (2) of her action in filing a brief with this Court

and requesting this Court to determine whether any prejudicial

error occurred in his case, and (3) of his right to file his own

written arguments directly with this Court.                    Counsel noted in

the letter that a copy of the brief and the record on appeal had

been sent to defendant.           To assist him with any arguments he may

wish to file, counsel promised to provide defendant with a copy

of the State’s brief as soon as she received it.                        She also

provided defendant with the address to which he must mail his

written arguments immediately.               Counsel has also identified in

her     brief   one    possible      issue      concerning    the   admission   of

inadmissible hearsay statements.
                                   -3-
    We   are    satisfied   that   counsel   has   complied   with   the

requirements of Anders and Kinch.        After examining the record

and the authorities cited by counsel, we conclude that the issue

identified by counsel does not constitute possible prejudicial

error.   Defendant has not filed his own written arguments, and

after careful examination, we are unable to find anything in the

record to support any argument for meaningful relief on appeal.

We accordingly find no error.

    No error.

    Judges BRYANT and STROUD concur.

    Report per Rule 30(e).